Citation Nr: 0609437	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  05-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for the residuals of a 
pleural cavity injury, left arm, left back, currently rated 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1949 to June 
1952, during which he was awarded the Purple Heart Medal and 
the Combat Infantry Badge; and from March 1955 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The current record does not reflect any notification given to 
the appellant in accordance with the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), pertaining to the current initial/increased 
rating issues on appeal.  The RO's letter of August 12, 2003, 
pertains only to the initial claim seeking service connection 
for PTSD, and the U. S. Court of Appeals for Veterans Claims 
(hereinafter the Court) has recently invalidated such 
notification as it pertains to a downstream initial rating 
issue.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App., 
March 3, 2006).  This is not harmless error in the present 
case, and a Remand is required to remedy this situation.  

The representative also reported in April 2005 that the 
appellant receives regular outpatient treatments for the 
disabilities at issue in this appeal at the VA Community-
Based Outpatient Clinic (CBOC) in Sault Ste. Marie, Michigan.  
Copies of these very relevant VA medical records are not of 
record, except for the report of a May 12, 2004, outpatient 
visit, thereby also warranting a Remand of this appeal.  

The representative has also requested a current VA 
psychiatric examination since no official rating examination 
has ever been conducted, and the last private psychiatric 
evaluation of the appellant occurred in 2003, almost three 
years ago.  It is contended on behalf of the appellant that 
his PTSD has increased in severity since that examination.  

In addition, the service-connected pleural cavity injury 
residuals were previously rated under the provisions of 
Diagnostic Code 6818 of the Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  These rating provisions 
were revoked in October 1996, and they have no relevance to 
the present claim, which was not filed until June 2003.  It 
appears that the RO has erroneously applied these revoked 
rating criteria to the present claim seeking an increased 
rating for the service-connected pleural cavity injury 
residuals.  See, e.g., the Supplemental Statement of the 
Case, issued in July 2005.  

The Rating Schedule provides that, when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
According to the March 2004 rating action and the statement 
of the case, the service-connected pleural cavity injury 
residuals are currently rated by analogy to a traumatic chest 
wall defect under Diagnostic Code 6843 of the Rating 
Schedule.  However, these rating criteria pertain exclusively 
to certain, specific clinical findings reported on pulmonary 
functions tests; and, according to the supplemental statement 
of the case, pulmonary function tests were not ordered in 
this case as there is no evidence of a penetrating lung 
injury.  The Board believes that Diagnostic Code 6843 may not 
be an appropriate analogy for the appellant's injury 
residuals since similar functions are not affected.  In 
support of this view, the Board would point to the June 2005 
VA medical opinion, in which it was stated that the 
appellant's current chronic obstructive pulmonary disease 
(which is related to tobacco use) was not aggravated by the 
service-connected gunshot wound of the chest, which was 
superficial and did not penetrate the lung.  Accordingly, it 
appears that this service-connected disability may be more 
appropriately rated by analogy to the Rating Schedule 
provisions for superficial scars:  38 C.F.R. § 4.118, 
Diagnostic Codes 7802-04.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  If appropriate, this notice 
should also include an explanation as to 
the evidence or information needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App., Mar. 3, 
2006).  

2.  The AMC or the RO should ask the 
appellant to provide the names, addresses 
and dates of treatment of all medical 
care providers who treated him for PTSD 
and pleural cavity injury residuals, left 
arm, left back, from June 2002 to the 
present.

The AMC or the RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  The AMC or the RO should 
also obtain copies of all relevant VA 
outpatient treatment records pertaining 
to the disabilities at issue from the 
CBOC in Sault Ste. Marie, Michigan.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should schedule the 
appellant for VA examinations to 
establish the current severity of the 
service-connected disabilities at issue.  
All clinical findings necessary for 
comprehensive disability ratings must be 
reported as part of these examinations, 
to include pulmonary function testing, if 
the appellant is to be rated under 
current Diagnostic Code 6843.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since March 2004.  
Consideration should be given to rating 
the pleural cavity injury residuals by 
analogy as superficial scars under 
Diagnostic Codes 7802-04 of the Rating 
Schedule or under some other appropriate 
diagnostic code, and not under the former 
Diagnostic Code 6818, as discussed above.  
If the appellant is rated under the 
current Diagnostic Code 6843, he must be 
provided pulmonary function testing.

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

